DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the term, “(fig. 3)”, should be removed from the end of the paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, and 11-13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai et al, (US 2004011695, hereinafter Sakurai).
	Regarding claims 1 and 11-12, Sakurai, discloses a Surgical Apparatus Permitting Recharge Of Battery-driven Surgical Instrument with features of the claimed invention including a sensor device for monitoring a clamping force exerted by a clamping element (element 211) of a clamping device with at least one strain gauge (elements 149), which can be arranged on a surface of the clamping element of the clamping device and is deformable under the clamping force (see, for example, paragraph 0174), a module unit based on electromagnetic transmission technology (see paragraph 0075), connected to the at least one strain gauge for detecting a voltage that is indicative of a deformation (see paragraph 0220) of the at least one strain gauge and an antenna (related to element 21, see paragraph 0080) connected to the transmission module unit (element 16) for transmitting a signal that is indicative of the detected voltage, and for receiving electromagnetic energy for electrical supply of the transmission module unit and at least one strain gauge.
	Regarding claim 2, the sensor device has at least two strain gauges (elements 149).
	Regarding claim 7, the sensor device has an amplifier (element 15c. see figure 3c).
	Regarding claim 8,  the energy transmission is provided by radiation (see paragraph 0075). 
	Regarding claim 13, the final result is a function of voltage, current and the applied force.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 9, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai.
	Regarding claim 3-5, apparently Sakurai shows only three strain gauges.  It would have been obvious, however, for a skill artisan, before the effective filing date of the invention to modify his device to provide for more strain gauges.  The use of four strain gauges to forma a bride is very known and common arrangement.  Since the idea is to balance a bridge to provide the result, having three, four or more, does not make that much of difference. Further more, it is obvious to place them in such a way, to obtain maximum deformation effect.  
	Regarding claim 9, Sakurai does not show a toe dog clamping.  It would have been obvious, however, for a skill artisan, before the effective filing date of the invention to modify to use any kind of clamp formation, depending on the specifics of the intended use.  Examiner believes that when all elements of the apparatus claim is presented in an art, the mere shape of the clamp, fails to provide for an unobvious advantage on a patentable distinction over other similar shapes.
	Regarding claims 14-15, while he shows various processing diagrams (see figures 7, 16, 17), Sakurai does not explicitly recite the use of a computer processor and the associated machine readable storage.  However, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify his device to allow for any such arrangements.  Because, in today’s technology provision of any of a computer, related software, and machine language medium to  for further processing, or store various programs is an unavoidable necessity, and thus, an obvious modification. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view of Maruyama (U.S. Patent Number 4719804, hereinafter Maruyama).
	Regarding this claim, Sakurai does not elaborate on the arrangements of the strain gauges.  The various arrangements of strain gauges to capture maximum force effect, is well known in the art.  Maruyama, for example, discloses an apparatus for testing performance of clamp screw with features of the claimed invention including a clamp sensor device (see col. 1, lines 9-15), and teaching similar arrangements for pairs of strain gauges (see col. 4, line 49-, see figures 3). It would have been obvious therefore, for a skill artisan, before the effective filing date of the invention to modify Sakurai to arrange the strain gauge as taught by Maruyama, in order to be able to sense the deformation in various directions, and thus province for more accurate result. 

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, October 06, 2022